by the defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered November 1, 1983, convicting her of robbery in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to make a motion in the court of first instance to withdraw her plea, the defendant has failed to preserve for review the issue of the sufficiency of the plea allocution (see, People v Fuentes, 125 AD2d 328; People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). Nor is reversal warranted in the interest of justice inasmuch as the plea allocution satisfied the requirements of People v Harris (61 NY2d 9; see also, People v Buckhannon, 108 AD2d 818; People v Velasquez, 107 AD2d 726).
In view of the facts that the victim of the robbery was killed and that the bargained-for sentence was further reduced upon the discovery of the defendant’s poor health, it cannot be said that the sentence imposed was inappropriate (see, People v Suitte, 90 AD2d 80). We have reviewed the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.